The record in this case having been considered *Page 74 
by the court and the foregoing opinion prepared under Chapter 14553, Acts of 1929 (Extra Session), adopted by the court as its opinion, it is considered, ordered and decreed by the court that the decree of the court below be and the same is hereby reversed and the cause remanded for the purpose of directing the lower court to enter a final decree correcting the error in the decree as pointed out in the opinion.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.